DETAILED ACTION
Status of Application
	This action is responsive to national stage application filed 06/10/2020.  With entry of the preliminary amendment filed 06/17/2020, Claims 1-26 are currently pending and under examination herein. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement(s)
The information disclosure statement(s) (IDS) filed on 07/14/2020 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609, and therefore the information referred to therein has been considered as to the merits. Initialed copies of the IDS are included with the mailing of this Office action. 
Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Objection – Claims
Claim 1 is objected to because of the following informalities: in line 3, it is recommended that “characterized in that” be amended to –wherein--.
Claim 7 is objected to because of the following informalities: in the final line, it is recommended that “Hot Set Determination” be amended to --hot set determination--. 
Appropriate correction of the aforementioned claims is required. 

Claim Rejections – 35 U.S.C. 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 14, 18, 19 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, the recitations “preferably wherein n1 is 3 or more, such as …” and “preferably wherein n2 is 6 or more, such as …” create indefiniteness, because if the ranges introduced by “preferably” are merely exemplary of residues selected from recited formulae (II) and (IV) respectively, and therefore not required, it is unclear what antioxidant(s) outside the scope of the exemplary residues are intended to be covered.  Alternatively, if the ranges introduced by “preferably” are intended to delimit the number of residues included in the respective formulae, the term “preferably” is superfluous and should be deleted.  Similarly, the phrase “such as” in each recitation renders the claim indefinite because it is unclear whether the numerical ranges following the phrase are intended to be part of the claimed invention.  See MPEP § 2173.05(d).
Regarding Claim 14, the claim contains the broad recitation “P1 is 0.50 and P2 is 3.0” followed by the linking term “even more preferably” and then “P1 is 0.71 and P2 is 2.0, such as P1 is 0.89 and P2 is 1.5,” which define successively narrower ranges for the antecedent expression “P1 ≤ P ≤ P2”.  This creates an indefiniteness issue because it is unclear whether the numerical values introduced by “preferably” and “such as” are intended to be restrictive to the values of P1 and P2 stated in the broad recitation, or merely exemplary of subranges encompassed by said expression, and therefore not required.  For purposes of substantive examination, the numerical values introduced by “preferably” and “such as” are being treated as merely exemplary of the corresponding broader recitation, in accordance with the principal of giving the broadest reasonable interpretation to pending claims. See MPEP § 2173.01(1). However, clarification and appropriate correction are required.
Regarding Claims 18 and 19, the abbreviation “e.g.” and the phrase "for example" renders the claims indefinite because it is unclear whether the subject matter following the respective abbreviation and phrase should be construed as essential or optional feature(s) of the claimed invention.  See MPEP § 2173.05(d).  For purposes of substantive examination, an assumption has been made that the latter (broader) interpretation applies.  However, clarification and appropriate correction are required.
Regarding Claim 24, the claim is drawn to a process for producing a cable according to claim 1. However, the claim fails to set forth any positive steps delimiting how the process is to be practiced. Therefore, it is unclear what process the Applicant is intending to encompass, and one of ordinary skill in the art would not be apprised of how the process is actually practiced.  

Claim Rejections – Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 23-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 27-31 of copending Application No. 16/771,304 (reference application; published as US 2021/0087358 A1).  
Although the claims at issue are not identical, they are not patentably distinct from each other because of the substantial overlap in scope of the mutually claimed subject matter.  In particular, pending claim 1 is drawn to a cable comprising layer(s), wherein the layer(s) is/are obtained from a polymer composition comprising a polyethylene, a crosslinking agent and antioxidant(s).  Pending claim 23 is drawn to the cable according to claim 1, wherein the cable is a power cable.  Copending claim 27 is drawn to an article comprising layer(s), e.g. insulating layer(s), wherein the layer(s), e.g., the insulating layer(s) is/are obtained from the polymer composition according to claim 1, wherein the article is, for example, a cable, e.g. a power cable.  Copending claim 1 (incorporated by reference into claim 27) likewise recites a polymer composition comprising a polyethylene, a crosslinking agent and antioxidant(s), and the respective independent claims are coextensive in scope with respect to the mutually claimed parameters defining total amount of vinyl groups B, amount of crosslinking agent, and type (nitrogen containing) of antioxidant(s) and amount W thereof.  Further, pending claims 24-26 are drawn to a process that comprises identical steps to those recited in copending claims 28-31.  Therefore, the copending claims anticipate the scope of the pending cable/process claims herein.  Accordingly, it would have been obvious to one of ordinary skill in the art to practice the pending claims when in possession of the copending claims.  Thus, the pending claims are obvious variants of the copending claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  

Claim Rejections – 35 U.S.C. 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 22-26 are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Chaudhary et al. (WO 2016/204949 A1) (‘Chaudhary’) as evidenced by SABOSTAB UV 119 Technical Information Sheet.
The present invention, as recited in Claim 1, is a cable comprising layer(s), wherein layer(s) is/are obtained from a polymer composition comprising a polyethylene, a crosslinking agent, and antioxidant(s), characterized in that:
the polymer composition contains a total amount of vinyl groups, wherein the total amount of vinyl groups is B vinyl groups per 1000 carbon atoms, and B1 ≤ B, wherein B1 is 0.12, when measured prior to crosslinking according to method ASTM D6248-98; 
the crosslinking agent is present in an amount which is Z wt%, prior to crosslinking, wherein Z is based on the total amount (100 wt%) of the polymer composition, and Z1 ≤ Z < Z2, wherein Z1 is 0.005 and Z2 is 2.0; and
	the antioxidant(s) is/are nitrogen-containing antioxidant(s) being present in an amount, wherein the amount is W wt%, prior to crosslinking, based on the total amount (100 wt%) of the polymer composition, and W1 ≤ W ≤ W2, wherein W1 is 0.005 and W2 is 1.0; 
	with the proviso that the antioxidants with CAS Number 152261-33-1 and CAS Number 193098-40-7 are excluded. 
Regarding Claims 1, 2 and 22, reference to Chaudhary generally relates to insulated wire or cable, wherein the insulation is a composition comprising a high melt strength ethylene-based polymer made in a tubular reactor, and a peroxide crosslinking agent (Abs., para [0001]). Chaudhary specifically discloses insulation compositions made by blending a polyethylene (PPG AEMA Modified LDPE or Conventional LDPE) with a crosslinking agent and a nitrogen-containing antioxidant.  See paragraphs [00161] and [00168].  Both said modified and conventional LDPEs exhibit terminal vinyls/1000 carbon atoms of higher than 0.12, see Table 1, Examples 1 and 2, and CE2, CE3 and CE4.  Insulation compositions comprising the PPG AEMA Modified LDPE of Example 1 or 2 or the conventional LDPE of CE2, CE3 or CE4 and further comprising dicumyl peroxide [for claim 22] and SABOSTAB UV 119, in amounts falling within the respective ranges claimed, are exemplified.  See Table 4, Examples 8-12, 12A and CE 8, CE8 A, CE 8B and CE 8C on pages 40-41. SABOSTAB UV 119 is a specific species of HALS [for claim 2] as evidenced by the Technical Information Sheet.  It is acknowledged that Chaudhary determines the values of terminal vinyls per 1000 carbon atoms in Table 1 by NMR (para [0161]) rather than according to the method of ASTM D6248-98.  However, on the present record, there is no basis to infer that the terminal vinyls per 1000 carbon atoms reported in Chaudhary would differ materially if measured according to the recited ASTM standard rather than by the procedure described therein.  Since the PTO cannot perform experiments, the burden is shifted to the Applicants to establish an actual and unobvious difference. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  
Alternatively, Chaudhary generally teaches that unsaturation content of polyethylene (including terminal vinyls per 1000 carbon atoms) is determined by NMR, FT-IR or any other known method (or yet to be developed method) (para [00147]).  This would have indicated to an ordinarily skilled practitioner the viability of other standard analytical methods such as described in ASTM D6248-98 for analyzing the modified and conventional LDPE resins of Chaudhary to determine unsaturation content of polyethylene, including terminal vinyls per 1000 carbon atoms.  Accordingly, it would have been obvious to one of ordinary skill in the art to modify Chaudhary by measuring the B vinyl groups per 1000 carbon atoms, prior to crosslinking, according to method ASTM D6248-98, with a reasonable expectation of obtaining equivalent results in terms of values of terminal vinyls per 1000 carbon atoms for the polyethylene resins. 
Regarding Claims 3-5, Chaudhary discloses the cable according to claim 1 as discussed above.  Further, as evidenced by the Technical Information Sheet, claimed formulae (I), (Ia) and (Ib) each reads on SABOSTAB UV 119 when R1, R2, R3, R4 and R6 are each C1 alkyl (methyl) and R5 is “the rest of the antioxidant” attached to 
    PNG
    media_image1.png
    70
    78
    media_image1.png
    Greyscale
as depicted by the chemical structure set forth in the Technical Information Sheet. 
 	Regarding Claim 6, Chaudhary discloses the cable according to claim 1 as discussed above.  Further, claimed formula (III) appears identical to the chemical structure depicted for SABOSTAB UV 119 in the Technical Information Sheet.  Consequently, the above-cited examples of Chaudhary are seen to implicitly describe cable insulation compositions comprising one or more residues selected from formula (III) as claimed.  
Regarding Claim 7, Chaudhary discloses the cable according to claim 1 as discussed above.  Chaudhary is silent as to decomposition of the organic peroxide, during crosslinking of the polymer composition, resulting in 10% less content of methane, when compared to the corresponding content of methane from crosslinking of an another polymer composition comprising at least a non-nitrogen containing antioxidant and the contents of methane are measured according to the method for GC-Analysis; and wherein the crosslinked polymer composition has a hot set elongation, with a load of 20 N/cm2, which is less than 175 %, when measured according to the method for Hot Set Determination. However, given the identity of compositional components and the similarity in blending conditions as discussed above, there is a plausible basis to infer that formation of the claimed quantity of methane implicitly results during crosslinking of the insulation compositions described in Chaudhary and that the resulting crosslinked polymer compositions intrinsically possess the requisite hot set elongation.  Where, as here, there is sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not. In re Spada, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding Claims 8 and 9, Chaudhary discloses the cable according to claim 1 as discussed above, wherein the LDPE is considered unsaturated as claimed, in view of the reported values of terminal vinyls per 1000 carbon atoms (Table 1).  
Regarding Claim 10, Chaudhary discloses the cable according to claim 1 as discussed above, wherein B1 is 0.13, 0.14, 0.15, 0.16, 0.17, 0.18 or 0.19 (Table 1, Examples 2, CE 2, CE3, CE 3A; Table 2, Examples 11, CE8 A, CE 8B, CE 8C).
Regarding Claim 11, Chaudhary discloses the cable according to claim 1 as discussed above, wherein B ≤ B2, wherein B2 is 3.0 and/or Z2 is 1.6, 1.4, 1.2 or 1.0 (Table 4, Examples 8-12 and CE 8).
	Regarding Claim 12, Chaudhary discloses the cable according to claim 1 as discussed above, wherein W1 is 0.1 and W2 is 0.5 (Table 4, Examples 8-12, 12A and CE 8, CE8 A, CE 8B and CE 8C).  
Regarding Claim 13, Chaudhary discloses the cable according to claim 1 as discussed above, wherein W1 is 0.2 (Table 4, Examples 8-12, 12A and CE 8, CE8 A, CE 8B and CE 8C).  
Regarding Claim 23, Chaudhary discloses the cable according to claim 1 as discussed above.  Chaudhary further discloses wherein the cable is a power cable (paras [0003], [0025]-[0027]).  
Regarding Claims 24-27, Chaudhary discloses a process for producing the cable according to claim 1, wherein said cable is a power cable (paras [0025]-[0026]) and wherein said process comprises the steps:
a0 ) meltmixing the polymer composition, optionally together with further components (para [0129]); and
a) applying the meltmix obtained from step ao) on a conductor to form at least one cable
layer (para [0023], step (A)); and wherein said process further comprises the step:
b) crosslinking the at least one cable layer obtained from step a) (para [0023], step (B)).

Conclusion
Claims 15-17, 20 and 21 are objected to as being dependent on a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claim. 
Claims 14, 18 and 19 would be would be allowable if amended or rewritten to overcome the rejection under 35 U.S.C. 112 set forth in this Office action and to include all the limitations of the base claim and any intervening claim.  Note, however, that allowability also requires resolution of the double-patenting rejection.  

Correspondence
Any inquiry concerning this communication should be directed to Examiner F. M. Teskin whose telephone number is (571) 272-1116.  The examiner can normally be reached on Monday through Friday from 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gwendolyn Blackwell, can be reached at (571) 272-5772.  The appropriate fax phone number for the organization where this application or proceeding is assigned is (571) 270-8743.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished is available through Private PAIR only.  For more information about the PAIR system, see <http://pair-direct.uspto.gov>.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRED M TESKIN/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        


/FMTeskin/06-10-22